DETAILED ACTION

Response to Amendment
The amendment submitted 3/17/2021 has been entered (both the amendment to the specification and the amendment to the claims).  Previous grounds of rejection under obviousness type double patenting have been withdrawn as a result of the amendment to the claims submitted 3/17/2021.  Previous rejection under 35 USC 102 for claims 1 and 5-10 has been maintained.  

Response to Arguments
Applicant's arguments filed 3/17/2021 with respect to the rejection under 35 USC 102 have been fully considered but they are not persuasive.
Applicants argue Fuji does not anticipate the instant claims.  Applicants state that instant claim 1 discloses tripropargyl phosphate, and tripropargyl phosphate is “merely disclosed broadly by Fuji in addition to several other phosphate esters”.  Applicants further state that Fuji discloses several types of compounds in “separate paragraphs/sections of the description of its published specification”.  Applicants further state “Fuji does not provide any disclosure regarding a synergistical action of an additive essentially comprising a unique combination of lithium difluorophosphate and the compound represented by structural formula (tripropargyl phosphate)”.  Applicants further state “the office action also fails to cite any instance of disclosure in Fuji that 
However, it is noted in the 1/15/2021 office action that all limitations of all of the instant claims are disclosed by Fuji.  This fact does not appear to be disputed by the Applicants.  It is agreed that Fuji does not disclose all of the limitations of the instant claims in one working example/embodiment or one individual section/paragraph of the publication of its disclosure.  However, case law has set precedence that Fuji does not need to disclose all of the limitations in a single working example/embodiment or section/paragraph.  Namely, the courts have found a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255.
Thus, the facts of the instant application parallel the Kennametal case.  Since Fuji discloses all of the individual compounds/components at claimed concentrations/amounts, albeit in different sections/embodiments, a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.  Therefore this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725